DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2020 has been entered.
 
Response to Amendment
The amendment filed on August 4, 2020 cancelled no claims.  Claims 1, 6, and 19 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bidyuk et al. (PGPUB: 2015/0161657) in view of Yadagiri et al. (PGPUB: 2017/0140418) in further view of Chittilappilly (PGPUB: 2013/0332264).

Claims 1, 6, 7, 19 and 20: Bidyuk discloses a method and non-transitory computer-readable medium comprising instructions executable by a processor, the instructions comprising instructions to perform the steps of: 
storing, by an online system, information describing deliveries of content items and user actions associated with the delivered content items (Paragraph 107: database stores visitor identifier; whether or not the visitor performed a converting act during the visit; source from where the visitor arrived at the website; and an identity of a media exposure type indicating a type of media exposure through which the visitor arrived at the website);

Bidyuk discloses detecting a user action associated with content items performed by a target user, wherein the content items were delivered to the target user by each online publisher of a plurality of online publishers in at least Paragraph 86 and 88. 
Bidyuk does not specifically state that the content items are the same content item.  However, the analogous art of Yadagiri discloses that it is well-known for a plurality of online publishers to provide the same content item to the targeted user in at least paragraph 27.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the same content item for multiple providers as disclosed by Yadagiri in the detecting of a user action association described by Bidyuk.  The rational for doing so is that it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made, to perform the attribution based on a user actions associated with the same content item since there are a limited number of predictable options for the content items disclosed by Bidyuk and one such predictable option is for it to be the same content item.  The only other options are for the content items to be different content items or a mixture of the same and different content items. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
108: The data-driven attribution model creation module can be configured to request, from the database, a predetermined number of visit related entries that correspond to a given time period; 109: a visitor identifier is associated with each visit to the website; the visitor identifier can be specific to a particular visitor device; each event can provide information regarding how the visitor arrived at the website during the visit to which the event corresponds; the event can identify a source (publisher) indicating a website from where the visitor arrived at the website and a media exposure type indicating a type of media exposure to which the visitor was exposed);
for each online publisher of the plurality of online publishers:
determining a score representing a likelihood that the user action would have occurred without the online publisher’s delivery of the content item to the target user (Bidyuk - Fig. 2c, 2d, and Paragraph 120) by:
extracting a feature vector from the retrieved information describing the plurality of online publishers that delivered the content item to the target user (Bidyuk - Paragraph 128: the identified path associated with the visitor identifier which contains one or more events, each event identifying a website from where the visitor arrived, and a media exposure type; The website from where the visitor arrived, and a media exposure type is considered a feature vector based on paragraph 36 of the applicant’s 
providing the feature vector to a machine learning model that generates a score representing a likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user, wherein the machine learning model is trained using feature vectors describing content deliveries resulting in respective user actions; 
Bidyuk discloses providing the feature vector to an attribution model that generates a score representing a likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user, wherein the model is trained using feature vectors describing content deliveries resulting in respective user actions in at least figures 2c, 2d and paragraph 166 where a counter factual gain for each event included in the given path type is calculated based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated.  
However Bidyuk and Yadagarini does not specifically state that the model is a machine learning model.  However, the analogous art of Chittilappilly discloses a known technique of utilizing machine learning algorithms in an attribution methodology to determine the effect of various touchpoints on a consumer's purchasing habits by generating and assigning weights to attribute values by comparing data counterfactual 
generating, by the machine learning model based on the feature vector, the score for the online publisher (Bidyuk - Figures 2c, 2d; Paragraphs 118: the data-driven attribution model creation module can be configured to calculate the counterfactual gain of an event of a given path type by first identifying, for the given path type, a first ordered sequence of events 166: a counter factual gain for each event included in the given path type is calculated based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated; 120: the calculated scores are: for the ‘Organic Search’ event, the score is 0.1; for the ‘Paid Search’ event, the score credit is 0.07; for the ‘Referral event, the score is 0.15);   
determining an estimated increase in the likelihood that the user action occurred due to the online publisher's delivery of the content item to the target user based on the generated score for the online publisher (Bidyuk - Figures 2c, 2d; Paragraph 120: the data-driven attribution model creation module can then determine the attribution credit for each of the events by determining the ratio of the counterfactual gain of a given event to the total gain value; the total gain value is the sum of the counterfactual gains of each of the ‘Organic Search’ event, the ‘Paid Search’ event and the ‘Referral’ event; for the ‘Organic Search’ event, the attribution credit is the ratio of 0.1/0.32, which is about 31%; for the ‘Paid Search’ event, the attribution credit is the ratio of 0.07/0.32, which is about 22%; for the ‘Referral event, the attribution credit is the ratio of 0.15/0.32, which is about 47%) 
determining a performance metric for the online publisher, wherein ratios of performance metrics for the plurality of online publishers are related based on corresponding ratios of estimated increases in likelihoods that the user action 
normalizing each performance metric by a sum of the performance metrics for the plurality of online publishers, wherein each normalized performance metric is determined based on a corresponding estimated increase in a likelihood that the user action occurred due to a delivery of the content item by a respective online publisher of the plurality of online publishers;
 Bidyuk discloses that the attribution credit is determined based on a corresponding estimated increase in a likelihood that the user action occurred due to a delivery of the content item by a respective online publisher of the plurality of online publishers in paragraph 120 and 121. 
Bidyuk does not disclose normalizing these attribution credits by a sum of the attribution credits (performance metrics) for the plurality of online publishers.  However, the analogous art of Chittilappilly discloses that it is well known to sum and normalize attribution credits as a percentage in at least paragraph 34. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the invention of Bidyuk and 
determining, using the normalized performance metrics, a plurality of credited performance values representative of respective attributions of each online publisher’s delivery of the content item to the detected user action performed by the target user (Bidyuk - Figures 2e and Paragraph 121: The data-driven attribution model creation module can compute the amount of attribution credit each of the events of the first path type deserve by multiplying the attribution credit to the total number of conversions for the first path type. Accordingly, the attribution credit assigned to the ‘Organic Search’ event is 0.63, the ‘Paid Search’ event is 0.44 and the ‘Referral’ event is 0.94, respectively);
transmitting the plurality of credited performance values for the user action. (Bidyuk - Figure 3 and Paragraphs 124-125)

Claims 2 and 8: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 1 and the method of claim 6, further comprising: 
a.	Extracting feature vectors from the stored information describing the deliveries of the content items and the user actions associated with the delivered content 
b.	Training a machine learning model, based on the extracted feature vectors, to:
1.	Receive a feature vector extracted from information describing the plurality of online publishers that delivered the content item to the target user. (Bidyuk: Figures 2c, 2d; Paragraphs 109, 115-121 and 128-136) (Chittilappilly: Paragraph 26 and 33)
2.	Generate, based on the received feature vector, the likelihood for each online publisher in the plurality of online publishers that delivered the content item to the target user that the user action would have occurred without the online publisher's delivery of the content item to the target user. (Bidyuk: Figures 2c, 2d; Paragraphs 109, 115-121 and 128-136) (Chittilappilly: Paragraph 26 and 33)

Claims 3 and 14: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 1 and the method of claim 6, wherein a feature of the feature vector comprises: a position of a delivery of the content item by the online publisher in a sequence of deliveries of the content item by the plurality of online publishers. (Bidyuk: Figures 2c, 2d; Paragraphs 88 and 92)

Claims 4 and 15: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 1 and the method of claim 6, wherein a feature of the feature vector comprises: whether the online publisher delivered the content item to the target user within a 

Claims 5 and 16: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 1 and the method of claim 6, wherein a feature of the feature vector comprises: whether the online publisher delivered the content item to a laptop, a desktop, a tablet, or a smartphone of the target user. (Bidyuk: Paragraph 86, 102, and 107)

Claim 9: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 6, wherein the user action associated with the content item comprises one or more of: a user of the online system registering on a website of a content provider; the user attending an online event corresponding to the content item; the user sharing the content item with other users of the online system; the user clicking on a link in the content item; and the user purchasing a product associated with the content item. (Bidyuk: Paragraph 84 and 222)

Claim 10: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 6, wherein the stored information describing the deliveries of the content items and the user actions associated with the delivered content items comprises: for each user action associated with a content item, a sequence of online publishers of the plurality of online publishers that delivered the content item. (Bidyuk: Paragraph 107)



Claim 12: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 6, wherein the stored information describing the deliveries of the content items and the user actions associated with the delivered content items comprises: information indicating whether each content item was delivered to one or more of a laptop, a desktop, a tablet, or a smartphone. (Bidyuk: Paragraph 86, 102, and 107)

Claim 17: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 6, wherein the determining of the likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user comprises: filtering the stored information describing the deliveries of the content items and the user actions associated with the delivered content items, by the set of the plurality of online publishers, to obtain the likelihood that the user action would have occurred without the online publisher's delivery of the content item to the target user. (Bidyuk: Figures 2c, 2d; Paragraphs 109, 115-121 and 128-136)

Claim 18: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 17, further comprising: for each online publisher of the plurality of online publishers, delivering 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bidyuk et al. (PGPUB: 2015/0161657) in view of Yadagiri et al. (PGPUB: 2017/0140418) in view of Chittilappilly (PGPUB: 2013/0332264) in further view of Chittilappilly et al. (PGPUB: 2016/0210661) herein Chittilappilly 2.

Claim 13: Bidyuk, Yadagiri and Chittilappilly disclose the method of claim 6, further comprising: receiving at least a portion of the information describing deliveries of content items and user actions associated with the delivered content items from user devices, responsive to rendering tracking pixels on websites of the plurality of online publishers.  While Bidyuk discloses creating a record that includes at least a source from where the visitor arrived and a media exposure type on said source in at least paragraph 86, he does not specifically disclose that this information was obtained from tracking pixels on said source websites.  However, the analogous art of Chittilappilly 2 discloses in paragraph 7 that it is well known to use tracking pixels on websites to obtain advertisement exposure data for online users.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the tracking pixels disclosed by Chittilappilly 2 in the 

Response to Arguments
Applicant's arguments filed February 13, 2020 have been considered but they are moot because the arguments do not apply to the combination of references used in the current rejection. The applicant’s arguments were directed to the previously cited prior art not disclosing the newly added amendment to the claims.  The new cited prior art of Chittilappilly (PGPUB: 2013/0332264) has been added to the rejection above to teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621